Title: Thomas Newell to Thomas Jefferson, 4 July 1810
From: Newell, Thomas
To: Jefferson, Thomas


          
            Sir,
            State of Ohio Zanesvill 
                     July th 4 AD 1810
          
          Necessity is the Grounds of this Statement which I hope will not be unactable to You as the Friend of the Only Free People upon the Earth. I am a Friend to my Country and have ben from the days of my Youth—at which time I ingaged in the united states service and Continued in it until the Prize was won for which Service I Recieved Six dollars and three Crown only. to Pas over the Hardships attending the service of a Country allmost destitute of Laws and Resources. when the united states took Rank with the Nations of the Earth there was no
			 Provision made for the Payment of our wages until the speculators had all our securities in their hands. a Tract of Land was sett off for me at Nine Hundred Miles distance from where I Lived to which Place I came but found I could not have my Portion Except I took Thirty nine Hundred acres more. Now after all the Land is taken up that is of any value I can have my Portion if I can make a Certain Kind of Per 
                  Proof which is at Nine Hundred Miles distance if Living which I am unable to do. Now I have not the Least shadow of hope of Ever Recieving my Land nor my wages. Now if you could think it were not Derogatory to your Station in Life to help me to some imploy in the united states service that would inable me to maintain my family it would be a favour by me Greatfully acknowledged. I have no opulent friends
			 to Recomend me to favour nor have I any uncommon abilities I am a sober man a Surveyor and Book Keeper. if you should think Proper to help me to any imployment some Place of no Great Trust might
			 be
			 the most Proper (as I am unknown to you) where I could Earn my wages and Recieve them if you think me unworthy of any Notice be kind Enought to Wright to me and Let me know it. I am your friend and Humble servant
          
             Thomas
            Newell
        